Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
             Nos. 04-19-00556-CR, 04-19-00557-CR, 04-19-00558-CR, 04-19-00559-CR
                                       & 04-19-00560-CR

                                         Sean Carlton LACEY,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
            Trial Court Nos. 2018CR13328, 2018CR13305, 2018CR12079, 2018CR12614
                                          & 2018CR12615
                              Honorable Frank J. Castro, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 2, 2019

DISMISSED

           The trial court’s certification in each of these companion appeals states: “[T]his criminal

case is a plea-bargain case, and the defendant has NO right of appeal.”

           “In a plea bargain case . . . a defendant may appeal only: (a) those matters that were raised

by written motion filed and ruled on before trial, or (b) after getting the trial court’s permission to

appeal.” TEX. R. APP. P. 25.2(a)(2). The clerk’s records, which each contain a written plea bargain,

establish the punishment assessed by the court does not exceed the punishment recommended by
                          04-19-00556-CR, 04-19-00557-CR, 19-00558-CR, 04-19-00559-CR, 04-19-00560-CR


the prosecutor and agreed to by the defendant. See id. The clerk’s records do not include written

motions filed and ruled upon before trial, nor do they indicate the trial court gave its permission to

appeal. See id. The trial court’s certifications, therefore, appear to accurately reflect that these are

plea-bargain cases and appellant does not have a right to appeal.

        We must dismiss an appeal “if a certification that shows the defendant has the right of

appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d). We issued an order stating

these appeals would be dismissed unless amended trial court certifications were made part of the

appellate record by September 23, 2019. See TEX. R. APP. P. 25.2(d); Daniels v. State, 110 S.W.3d
174 (Tex. App.—San Antonio 2003, no pet.). No amended certifications were filed.

        Accordingly, these appeals are dismissed pursuant to Rule 25.2(d).

                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-